 



Exhibit 10.1
 
Execution Version October 1 2007
AMENDMENT TO THE
SHARE PURCHASE AGREEMENT
dated 12/13 May 2007 by and between
MERCK GENERICS HOLDING GMBH
MERCK S.A.
MERCK INTERNATIONALE BETEILIGUNGEN GMBH
as Sellers
MERCK KGAA
as Sellers’ Guarantor and Sellers’ Representative
and
MYLAN LABORATORIES INC.
as Purchaser
for the acquisition of
all shares in
Merck dura GmbH,
Merck Generics Group B.V.,
EMD, Inc.,
Merck Generics Belgium B.V.B.A., and
Merck Genericos S.L.
1 October 2007
Skadden, Arps, Slate Meagher & Flom LLP
An der Welle 5
60322 Frankfurt am Main
Germany

 



--------------------------------------------------------------------------------



 



Table of Contents

              Table of Contents     i  
Index of Defined Terms and Abbreviations
  iii List of Exhibits and Schedules     v   AMENDMENT TO SHARE PURCHASE
AGREEMENT     1   PREAMBLE     1   1. Definitions and Rules of Construction    
1  
 
  1.1 Certain Defined Terms     1  
 
  1.2 Headings     2  
 
  1.3 German Terms     2  
 
  1.4 General Rules of Construction     2   2. Additional Target Companies,
Sellers and Transferees     2  
 
  2.1 The Additional Target Companies     2  
 
  2.2 The Additional Sellers     3  
 
  2.3 The Additional Purchasers and Transferees     3   3. Transferee
Designations     4  
 
  3.1 Dura, MGG, Merck Belgium and Merck Genericos     4  
 
  3.2 EMD     4  
 
  3.3 Additional Assumption of Liabilities     5  
 
  3.4 No Rights of Designated Transferees     6   4. Sale and Transfer of
additional Target Companies and the Companies     6  
 
  4.1 Additional Actions before or on Closing     6  
 
  4.2 Sale and Transfer of the Companies     7  
 
  4.3 Scope of Sale with respect to the Companies     7   5. IP Transfers and
Continuing Pre-Sale Reorganization     8  
 
  5.1 EpiPen     8  
 
  5.2 Duranifin and Enadura     8  
 
  5.3 Continuance of Pre-Sale Reorganization     9  
 
  5.4 Agreements with Sellers’ Affiliates     10   6. Settlement of Intercompany
Balances     10  
 
  6.1 Conversion to Intercompany Balances     10  
 
  6.2 Settlement between Sellers’ Representative and Purchaser     11   7.
Closing Date, Order of Closing Actions and other Transfer Actions     12  
 
  7.1 Closing Date     12  
 
  7.2 Pre-Closing Actions     12  
 
  7.3 Closing Actions     13  
 
  7.4 Closing Confirmation     15  

 



--------------------------------------------------------------------------------



 



             
 
  7.5 Director Resignations     15  
 
  7.6 Prasfarma     15   8. Purchase Price and Effective Date     16  
 
  8.1 No Effect on Purchase Price     16  
 
  8.2 Effective Date     16  
 
  8.3 Exchange Rates     17   9. Indemnification and Costs     17  
 
  9.1 Indemnification     17   10. Miscellaneous     19  
 
  10.1 Notices     19  
 
  10.2 Severability     19  
 
  10.3 Exhibits     19  
 
  10.4 Amendments     19  
 
  10.5 Governing Law     19  
 
  10.6 Arbitration     19  

 



--------------------------------------------------------------------------------



 



Index of Defined Terms and Abbreviations

         
Additional Seller
    3  
Additional Target Companies
    3  
Affiliate Intercompany Balances
    11  
Alphapharm
    2  
Alphapharm Note
    6  
Alphapharm Transfer
    6  
Alphapharm Transfer Form
    6  
Amendment
    1  
Companies
    1  
Designated Transferees
    3  
Dura IP Transfer Agreement
    8  
Effective Date
    17  
EpiPen Sale Agreement
    8  
French Tax Code
    7  
Genericos Transfer Deed
    4  
Genius Belgium Transfer Deed
    4  
Genius GmbH
    2  
Genius GmbH Note
    6  
Genius GmbH SPA
    6  
Genius GmbH Transfer
    6  
Genpharm Note
    6  
Intercompany Settlement
    12  
Merck
    1  
Merck Affiliate Loan
    11  
Merck Affiliate Obligation
    11  
Merck Belgium Shares
    8  
Merck France
    3  
Merck France Note
    7  
Merck France Transfer
    7  
Merck France Transfer Order
    7  
Merck Intercompany Balances
    10  
Merck Non-US Intercompany Balance
    11  
Merck US Intercompany Balance
    11  
Mylan Australia
    3  
Mylan Canada
    3  

 



--------------------------------------------------------------------------------



 



         
Mylan France
    3  
Mylan Holding
    2  
Mylan Luxembourg 2
    1  
New Belgium Shares
    8  
New Transfers
    6  
Non-US Affiliate Intercompany Balances
    11  
Outside Date
    19  
Parties
    2  
Prasfarma Expense Cap
    16  
Pre-Closing Actions
    13  
Purchaser
    1  
Seller 1
    1  
Seller 2
    1  
Seller 3
    1  
Sellers
    1  
Sellers’ Guarantor
    1  
Sellers’ Representative
    1  
Share Purchase Agreement
    1  
Shareholder Loans
    10  
Specified Terms
    6  
Subsidiary Loans
    10  
Transitional Prasfarma Solution
    16  
US Affiliate Intercompany Balances
    11  

 



--------------------------------------------------------------------------------



 



List of Exhibits

     
Exhibit 3.1.2(a)
  Dura Transfer Deed
Exhibit 3.1.2(b)
  MGG Transfer Deed
Exhibit 3.1.2(c)
  Merck Belgian Transfer Deed
Exhibit 3.1.2(d)
  Genericos Transfer Deed
Exhibit 4.1.1(a)(i)
  Genius GmbH SPA
Exhibit 4.1.1(a)(ii)
  Genius GmbH Note
Exhibit 4.1.1(b)(i)
  Alphapharm Transfer Deed
Exhibit 4.1.1(b)(ii)
  Alphapharm Note
Exhibit 4.1.1(c)(i)
  Merck France Transfer Order
Exhibit 4.1.1(c)(ii)
  Merck France Notess
Exhibit 5.1
  EpiPen Sale Agreement
Exhibit 5.2
  Dura IP Transfer Agreement
Exhibit 5.3
  Assets
Exhibit 5.4
  Agreements with Sellers’ Affiliates
Exhibit 6.2.4
  Intercompany Payment Agreements
Exhibit 7.3.1(g)
  Brand License Agreement
Exhibit 7.3.1(h)
  Transitional Services Agreement
Exhibit 7.3
  Closing Confirmation

 



--------------------------------------------------------------------------------



 



 v 
AMENDMENT TO SHARE PURCHASE AGREEMENT
This Amendment (this “Amendment”) to the Share Purchase Agreement dated 12/13
May 2007 (roll of deeds no. 100 of 2007 of the notary Dr. Burkhardt Meister,
Frankfurt am Main) by and between the Parties set forth below (the “Share
Purchase Agreement”) is made as of 1 October 2007 by and between

1.   Merck Generics Holding GmbH, a limited liability company organized under
the laws of Germany and registered with the commercial register
(Handelsregister) of the municipal court (Amtsgericht) of Darmstadt, Germany,
under HRB 7759,

- “Seller 1” -

2.   Merck S.A., a stock corporation organized under the laws of France and
registered with the commercial register (registre de commerce et des sociétés)
of Lyon under no. 777335340 RCS Lyon,

- “Seller 2” -

3.   Merck Internationale Beteiligungen GmbH, a limited liability company
organized under the laws of Germany and registered with the commercial register
of the municipal court of Darmstadt, Germany, under HRB 8239,

- “Seller 3” -
- Seller 1, Seller 2 and Seller 3
jointly the “Sellers” -

4.   Merck KGaA, a partnership limited by shares organized under the laws of
Germany and registered with the commercial register of the municipal court of
Darmstadt, Germany, under HRB 6164,

- “Merck”, and also referred to as
“Sellers’ Guarantor” and “Sellers’ Representative” -

5.   Mylan Laboratories Inc., a corporation organized under the laws of the
Commonwealth of Pennsylvania with business address at 1500 Corporate Drive,
Canonsburg, Pennsylvania 15317, U.S.A.,

- “Purchaser” -

6.   Mylan Luxembourg 2 S.á.r.L, a limited liability company organized under the
laws of Luxembourg with business address at 8-10 rue Mathias Hard, L-1717
Luxembourg, Luxembourg,

- “Mylan Luxembourg 2” -

7.   Mylan Delaware Holding Inc., a corporation organized under the laws of
Delaware, U.S.A., with registered address at 1500 Corporate Drive, Canonsburg,
PA 15317, U.S.A.

- “Mylan Holding” -
- Sellers, Sellers’ Guarantor, Purchaser, Mylan Luxembourg 2
and Mylan Holding are also referred to as “Parties”

 



--------------------------------------------------------------------------------



 



PREAMBLE
WHEREAS, the Purchaser, the Sellers and Sellers’ Guarantor have executed on
12/13 May 2007 the Share Purchase Agreement for the sale and purchase of the
generics business, as further specified in the Share Purchase Agreement,
operated by Sellers’ Representative through various direct and indirect
subsidiaries;
WHEREAS, the Share Purchase Agreement provides for a direct or indirect
acquisition of all shares in Merck Dura GmbH, Merck Generics Group B.V., EMD,
Inc., Merck Generics Belgium B.V.B.A. and Merck Genericos S.L. (together, the
“Companies”) and indirectly the respective Subsidiaries of the Companies;
WHEREAS, Section 3.1.5 (Structure of Transaction) of the Share Purchase
Agreement provides that at the election of Purchaser, subject to certain terms
and conditions, (i) any one or more Affiliates of Purchaser may be substituted
for Purchaser in the transaction and (ii) Purchaser or any such substituted
purchaser or purchasers may directly acquire Interests in any Subsidiary, either
in lieu of or in addition to acquisitions of the Shares in the Companies;
WHEREAS, Purchaser has proposed to Sellers and Sellers’ Representative certain
changes to the acquisition structure, which Sellers and Sellers’ Representative
have considered in good faith and find generally acceptable;
WHEREAS, (i) Purchaser shall fully indemnify Sellers and Sellers’ Affiliates for
all Taxes to the extent any changes in acquisition structure contemplated by
this Amendment increase the Tax costs to Sellers and Sellers’ Affiliates above
the amount of costs that would have been incurred in connection with the sales
and transfers set forth in Section 3.1 of the Share Purchase Agreement as of the
Signing Date and (ii) all incremental costs and expenses (including reasonable
out of pocket expenses for counsel) incurred by Sellers or Sellers’ Affiliates
in connection with the implementation of any substitution or change in the
acquisition structure contemplated by this Amendment or any alternative
structure considered previously by Purchaser and proposed in writing (including
by way of email) to Sellers or Sellers’ Affiliate shall be reimbursed, and all
risks related to the acquisition structure changes shall be assumed, by
Purchaser; and
WHEREAS, the Parties wish to agree on (i) certain changes to the acquisition
structure proposed by Purchaser subject to the terms and conditions set forth in
this Amendment; (ii) the additional actions in connection with such changes to
the acquisition structure; and (iii) certain other provisions.
NOW THEREFORE, the Parties agree as follows:
1.
DEFINITIONS AND RULES OF CONSTRUCTION

1.1   Certain Defined Terms       Capitalized terms used but not defined herein
shall have the meaning ascribed to them

1



--------------------------------------------------------------------------------



 



    in the Share Purchase Agreement.       1.2   Headings       The headings in
this Amendment are inserted for convenience only and shall not affect the
interpretation of this Amendment.   1.3   German Terms       If any provision in
this Amendment contains an English term after which either in the same provision
or elsewhere in this Amendment a term or terms in German have been added in
parentheses and/or italics, then it shall be solely such German term and not the
English term that is decisive for the interpretation of the respective
provision.   1.4   General Rules of Construction       The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation” and shall not be construed to express limitation in any way. The
word “will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (i) any definition of, or
reference to, any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein”, “hereof”, “hereby”
and “hereunder”, and words of similar import, shall be construed to refer to
this Amendment in its entirety and not to any particular provision hereof,
(v) the words “immediately” and “promptly” shall mean without undue delay (ohne
schuldhaftes Zögern), and (vi) all references herein to Sections, Exhibits and
Disclosure Schedules shall be construed to refer to Sections of, and Exhibits
and Disclosure Schedules to, this Amendment unless indicated otherwise in this
Amendment.

2.
ADDITIONAL TARGET COMPANIES, SELLERS AND TRANSFEREES

2.1   The Additional Target Companies

  2.1.1   Genius GmbH. Allgemeine Beteiligungsgesellschaft Genius Deutschland
mbH (“Genius GmbH”), is a limited liability organized under the laws of Germany
registered with the municipal court of Darmstadt, Germany, under HRB 86194.    
2.1.2   Alphapharm. Alphapharm Pty. Ltd. (“Alphapharm”), is a proprietary

2



--------------------------------------------------------------------------------



 



      company limited by shares organized under the laws of New South Wales,
Australia, and registration number ACN 002 359 739.           2.1.3   Merck
France. Merck Generics France Holding S.A.S. (“Merck France”) is a French
société par actions simplifiée organized under the laws of France having its
registered office at 37 rue Saint-Romain, Lyon (69008), France, and registered
with the Lyon Trade and Companies Register under the number 399 293 323;    
2.1.4   Definitions. Genius GmbH, Alphapharm and Merck France shall hereinafter
also be referred to as the “Additional Target Companies”.

2.2   The Additional Sellers       MGG shall also be referred to as the
“Additional Seller”.   2.3   The Additional Purchasers and Transferees

  2.3.1   Mylan Holding. Mylan Delaware Holding Inc. is a corporation organized
under the laws of Delaware, U.S.A., with registered address at 1500 Corporate
Drive, Canonsburg, PA 15317, U.S.A., and a wholly owned subsidiary of Purchaser.
    2.3.2   Mylan Australia. Mylan Australia Pty. Ltd (“Mylan Australia”) is a
proprietary company limited by shares organized under the laws of Victoria,
Australia, with business address at c/o Hall & Wilcox, Level 30 Bourke Place,
600 Bourke Street, Melbourne VIC 3000, Australia, with registration number ACN
126 990 029, and a wholly owned subsidiary of Purchaser.     2.3.3   Mylan
Canada. Mylan Canada, ULC (“Mylan Canada”) is an unlimited liability company
organized under the laws of Alberta, Canada, with business address at 3400, 105
— 6th Avenue SW, Calgary, Alberta, T2P3Y7 C, Canada, and a wholly owned
subsidiary of Purchaser.     2.3.4   Mylan France. Mylan France S.A.S. (“Mylan
France”) is a French société par actions simplifiée with a share capital of EUR
37,000 organized under the laws of France having its registered office at 8
avenue Hoche, 75008 Paris, France, and registered with the Commercial and
Company Registry of Paris under number 499 944 734, and a wholly owned
subsidiary of Purchaser.     2.3.5   Mylan Luxembourg 2. Mylan Luxembourg 2 is a
limited liability company organized under the laws of Luxembourg with business
address at 8-10 rue Mathias Hard, L-1717 Luxembourg, Luxembourg., and a wholly
owned subsidiary of Purchaser.     2.3.6   Definitions. Mylan Luxembourg 2 and
Mylan Holding shall also be referred to as the “Designated Transferees”.

3



--------------------------------------------------------------------------------



 



  2.3.7   Purchaser hereby represents and warrants to Sellers in the form of an
independent guarantee (selbständiges Garantieversprechen) that the statements
made in this Section 2.3 are correct on the date hereof.

3.
TRANSFEREE DESIGNATIONS

3.1   Dura, MGG, Merck Belgium and Merck Genericos

  3.1.1   Designation. Pursuant to Section 21.5 of the Share Purchase Agreement,
Purchaser hereby assigns to Mylan Luxembourg 2 its rights as purchaser under the
Share Purchase Agreement to receive the Dura Share, the Merck Belgium Shares,
the Merck Genericos Shares and the MGG Shares and the right to receive the
portion of (i) the excess of the Final Purchase Price over the Preliminary
Purchase Price pursuant to Section 4.2.2 of the Share Purchase Agreement, if
any, and (ii) the excess of the Adjustment Purchase Price over the Final
Purchase Price pursuant to Section 4.3 of the Share Purchase Agreement, if any,
in each case allocated to such Share(s) pursuant to Exhibit 4.1.4 of the Share
Purchase Agreement. As a result thereof, subject to the satisfaction or waiver
of the Closing Conditions and the terms of the Share Purchase Agreement and this
Amendment, at the Closing Date (i) Seller 1 shall transfer the Dura Share and
the MGG Shares to Mylan Luxembourg 2, and (ii) Seller 3 shall transfer the Merck
Belgium Shares and the Merck Genericos Shares to Mylan Luxembourg 2, in each
case instead of to Purchaser, but otherwise in accordance with Section 3.1.2 of
the Share Purchase Agreement and Section 3.1.2 hereof. By consummating the
respective transfers on the Closing Date to Mylan Luxembourg 2, Seller 1 and
Seller 3 shall have fulfilled their obligations towards Purchaser under the
Share Purchase Agreement to transfer the respective Shares on Closing to
Purchaser.     3.1.2   Transfer Deeds. As a result of the transferee
designations set forth in Section 3.1.1, the Dura Transfer Deed shall
substantially be in the form set forth in Exhibit 3.1.2(a), the MGG Transfer
Deed shall be substantially in the form set forth in Exhibit 3.1.2(b), the Merck
Belgium Transfer Deed shall be substantially the form set forth in
Exhibit 3.1.2(c), and the Genericos Transfer Deed shall be substantially the
form set forth in Exhibit 3.1.2(d).

3.2   EMD       Pursuant to Section 21.5 of the Share Purchase Agreement,
Purchaser hereby assigns to Mylan Holding its rights as purchaser under the
Share Purchase Agreement to receive the EMD Shares and the right to receive
(i) the excess of the Final Purchase Price over the Preliminary Purchase Price
pursuant to Section 4.2.2 of the Share Purchase Agreement, if any, and (ii) the
excess of the Adjustment Purchase Price over the Final

4



--------------------------------------------------------------------------------



 



    Purchase Price pursuant to Section 4.3 of the Share Purchase Agreement, if
any, in each case allocated to such Share(s) pursuant to Exhibit 4.1.4 of the
Share Purchase Agreement. As a result thereof, subject to the satisfaction or
waiver of the Closing Conditions and the terms of the Share Purchase Agreement
and this Amendment, Seller 2 shall transfer on the Closing Date the EMD Shares
to Mylan Holding instead of to Purchaser, but otherwise in accordance with
Section 3.1.2 of the Share Purchase Agreement. By consummating the respective
transfer on the Closing Date to Mylan Holding, Seller 2 shall have fulfilled its
obligations towards Purchaser under the Share Purchase Agreement to transfer the
EMD Shares on Closing to Purchaser.   3.3   Additional Assumption of Liabilities

  3.3.1   Additional Assumption of Liabilities. Each Designated Transferee
hereby also assumes the liabilities of Purchaser to pay the Purchase Price and
the Preliminary Purchase Price, respectively, to Sellers by means of an
additional assumption of liabilities (Schuldbeitritt) with respect to the
portion of the Purchase Price and the Preliminary Purchase Price, respectively,
allocated to the Shares to be transferred to the respective Designated
Transferee under Sections 3.1 and 3.2. As a result of such additional assumption
of liabilities (Schuldbeitritt), Sellers shall have independent claims against
the Designated Transferees to pay the portion of the Purchase Price and the
Preliminary Purchase Price, respectively, allocated to the Shares transferred to
them. For the avoidance of doubt, such claims shall be in addition to, and not
in replacement of, the obligations of Purchaser under the Share Purchase
Agreement, which shall remain unaffected (joint and several liability)
(gesamtschuldnerische Haftung).     3.3.2   Role of Designated Transferees. The
Designated Transferees shall not be a “Purchaser” within the meaning of the
Share Purchase Agreement, and the Designated Transferees (i) shall have no
rights against Sellers as purchaser (Käufer) in connection with the sale and
transfer of the Shares other than the assigned rights of Purchaser to receive,
and become owners, of the Shares (dinglicher Empfänger) and to receive the
adjustments in connection with the Purchase Price as specified in more detail in
Sections 3.1 and 3.2. and (ii) as a result of the additional assumption of
liabilities will also be obligated towards Sellers to pay the respective portion
of the Purchase Price and the Preliminary Purchase Price, respectively.    
3.3.3   Payments by Designated Transferees. Sellers and Sellers’ Representative
will accept payments made by the Designated Transferees on the outstanding
Purchase Price and the Preliminary Purchase Price, respectively, in satisfaction
of Sellers’ respective claim to receive the Purchase Price and the Preliminary
Purchase Price, respectively, from Purchaser and the Designated Transferees as
joint and several debtors.



5



--------------------------------------------------------------------------------



 



3.4   No Rights of Designated Transferees       Except for the rights and
obligations expressly set forth in this Amendment and the transfer documents for
the respective Shares (the “Specified Terms”), the Designated Transferees shall
have no other rights against or obligations to Sellers or Sellers’
Representative under or in connection with the sale and transfer of the Shares,
and all rights and obligations between the Parties in connection with these
sales and transfers of the Shares, other than the Specified Terms, shall be
exclusively governed by the Share Purchase Agreement and shall exist exclusively
between Purchaser on the one side and Sellers and Sellers’ Representative on the
other side as if the transfers of the Shares were entered into and consummated
between Purchaser and the respective Seller as originally contemplated by the
Share Purchase Agreement. Purchaser shall procure that the Designated
Transferees will act accordingly and not seek any rights or claims against
Sellers or Sellers’ Representative under or in connection with these sales and
transfers other than the Specified Terms.

4.
SALE AND TRANSFER OF ADDITIONAL TARGET COMPANIES AND THE COMPANIES

4.1   Additional Actions before or on Closing

  4.1.1   New Transfer Actions. Pursuant to Section 3.1.5 of the Share Purchase
Agreement, and subject to the terms and Conditions of this Amendment, in
particular Sections 4.1.2 and 7.3.2, the Parties hereby agree to implement the
following transfers, on or before the Closing Date or as otherwise indicated,
respectively, by (i) taking the specific actions stated in Section 7 to be taken
by the relevant Party and (ii) in the order specified in Section 7 (the “New
Transfers”):

  (a)   Sellers shall cause MGG to sell and transfer to Mylan Canada (i) the
shares in Genius GmbH and (ii) the promissory note issued by Genius GmbH to MGG
for the acquisition of Genpharm, Inc., a corporation organized under the laws of
Ontario, Canada (the “Genpharm Note”) pursuant to a share and note purchase and
transfer agreement in the form attached as Exhibit 4.1.1(a)(i)(i) (the “Genius
GmbH SPA”) in exchange for a promissory note (the “Genius GmbH Note”) in the
form as attached as Exhibit 4.1.1(a)(ii) (the “Genius GmbH Transfer”);     (b)  
Sellers shall cause MGG to sell and transfer the shares in Alphapharm to Mylan
Australia pursuant to a share transfer form in the form attached as
Exhibit 4.1.1(b)(i) (the “Alphapharm Transfer Form”) in exchange for a
promissory note (the “Alphapharm Note”) in the form as attached as
Exhibit 4.1.1(ii) (the “Alphapharm Transfer”); and

6



--------------------------------------------------------------------------------



 



  (c)   Purchaser expressly confirms its intent that the Merck France Transfer
falls within the scope of Section 223 B c. of the Code General des Impôts (the
“French Tax Code”). In particular, if the Purchaser, or one of its Affiliates
(other than Mylan France), were to hold the Shares in Merck France as a result
of the transactions contemplated hereby, Purchaser expressly confirms its intent
to immediately reassign, or to cause such Affiliate to immediately reassign, the
said Shares to Mylan France in order to comply with the Section 223 B c. of the
French Tax Code. Sellers shall cause MGG to sell and transfer the shares in
Merck France to Mylan France pursuant to a share transfer order in the form
attached as Exhibit 4.1.1(c)(i) (the “Merck France Transfer Order”) in exchange
for two promissory notes (the “Merck France Notes”) in the form as attached as
Exhibit 4.1.1(c)(ii) (the “Merck France Transfer”). The Parties acknowledge that
Sellers have agreed to effect the Merck France Transfer without having examined,
or assuming any responsibility or liability for, the Purchaser’s intent that the
Merck France Transfer complies with Section 223 B c. of the French Tax Code or
any Tax effects desired by Purchaser.

  4.1.2   Separate Obligations. The failure (including by way of inability) of
any Party to perform any action required to be taken by it under any of these
Sections 4.1.1(a), 4.1.1(b) and 4.1.1(c) shall not relieve such Party or any of
its Affiliates to take any other action under Sections 4.1.1(a), 4.1.1(b) and
4.1.1(c); it being understood that the individual actions under each of
Sections 4.1.1(a), 4.1.1(b) and 4.1.1(c) shall be taken simultaneously
(Zug-um-Zug) by the Parties to such actions.     4.1.3   Final Structure.
Purchaser hereby confirms its current intent not to request or make any further
changes to the acquisition structure contemplated by this Amendment, it being
understood that the Parties can mutually agree otherwise (without being
obligated to do so).

4.2   Sale and Transfer of the Companies

  4.2.1   The obligations of the Parties under the Share Purchase Agreement to
transfer the Shares in the Companies on the Closing Date, subject to the
satisfaction or waiver of the Closing Conditions, pursuant to Section 8 of the
Share Purchase Agreement, as amended by this Amendment, shall remain unaffected
by the New Transfers. The shares in the Additional Target Companies shall not
constitute “Shares” in the meaning of the Share Purchase Agreement.

4.3   Scope of Sale with respect to the Companies

  4.3.1   Status of Merck Belgium. Section 2.1.4 of the Share Purchase Agreement
sets forth that Merck Belgium has a stated capital (maatschappelijk kapitaal) of
EUR 18,550 represented by 18,550 nominative shares (aandelen opnaam), and that
Seller 3 holds 18,549 (referred to in the Share Purchase Agreement as the

7



--------------------------------------------------------------------------------



 



      “Merck Belgium Shares”) and MGG holds one of these shares. In connection
with a pre-sale restructuring in Belgium the share capital of Merck Belgium was
increased to 5,872,136 shares by issuance of 5,853,271 new shares to Seller 3
(the “New Belgium Shares”) and by issuance of 315 shares to MGG.     4.3.2  
Transfer of New Shares. The Parties hereby confirm their agreement that the sale
of the Merck Belgium Shares by Seller 3 under Section 3.1.1 of the Share
Purchase Agreement shall comprise all shares held by Seller 3 in Merck Belgium
on the Closing Date, and that the obligation of Seller 3 to transfer the Merck
Belgium Shares under Section 3.1.2 (d) of the Share Purchase Agreement as part
of Closing will also include the New Belgium Shares. As from the date hereof,
the term “Merck Belgium Shares” as defined in the Share Purchase Agreement shall
also include the New Belgium Shares.

5.
IP TRANSFERS AND CONTINUING PRE-SALE REORGANIZATION

5.1   EpiPen       The Parties agree that in deviation from, and in satisfaction
of, Section 16.2.4, first sentence, of the Share Purchase Agreement, subject to
the satisfaction or waiver of the Closing Conditions and the terms and
conditions of the Share Purchase Agreement, as amended by this Amendment, that
Sellers shall ensure that EMD Chemicals Inc. sells and transfers the Trademark
EpiPen to Purchaser on the Closing Date for a purchase price of EUR 22,000,000
(as provided in Exhibit 4.1.4. to the Share Purchase Agreement) pursuant to an
IP Sale and Transfer Agreement substantially in the form attached as Exhibit 5.1
(the “EpiPen Sale Agreement”). The Execution of the EpiPen Sale Agreement will
be an additional Closing Action. The purchase price under the EpiPen Sale
Agreement shall be part of the Purchase Price under the Share Purchase
Agreement.   5.2   Duranifin and Enadura       The Parties agree that in
deviation from, and in satisfaction of, Section 16.2.4, second sentence, of the
Share Purchase Agreement, subject to the satisfaction or waiver of the Closing
Conditions and the terms and conditions of the Share Purchase Agreement, as
amended by this Amendment, Seller 1 shall contribute and transfer the Trademarks
Duranifin and Enadura to Dura on the Closing Date as contribution into the
capital reserves of Dura pursuant to a shareholder resolution and transfer
agreement substantially in the form attached as Exhibit 5.2 (the “Dura IP
Transfer Agreement”). The Purchase Price allocated to Dura pursuant to
Exhibit 4.1.4 to the Share Purchase Agreement will accordingly be increased by
EUR 800,000, and otherwise there will no longer be a part of the Purchase Price
allocated to these Trademarks. The Execution of the Dura IP Transfer Agreement
will be an additional Closing Action.

8



--------------------------------------------------------------------------------



 



5.3   Continuance of Pre-Sale Reorganization

  5.3.1   The Parties agree that, upon effectiveness of this Agreement,
Section 14.1 of the Share Purchase Agreement shall be of no further force and
effect and that it shall be replaced in its entirety by this Section 5.3;
provided that for all purposes of the Share Purchase Agreement, all references
to “Exhibit 14.1(a),” “Exhibit 14.1(b)” and “Excluded Jurisdictions” shall be
deemed to refer to such terms as defined in the Share Purchase Agreement without
such effect to this Amendment.     5.3.2   Exhibit 14.1(a) to the Share Purchase
Agreement sets forth certain reorganization measures that Sellers have taken or
are in the process of taking or will take, as the case may be (such measures,
the “Pre-Sale Reorganization”), and the status of the Pre-Sale Reorganization as
of the Signing Date. Sellers shall continue and complete, and take all actions
necessary or expedient in connection with, the Pre-Sale Reorganization prior to
the Effective Date, except for the actions contemplated to occur after the
Effective Date as set forth in Exhibit 14.1(a) to the Share Purchase Agreement.
To the extent that, after giving effect to the Pre-Sale Reorganization and the
activities contemplated by Sections 16.2.2 and 16.2.4 (as amended pursuant to
Sections 5.1 and 5.2 of this Amendment) of the Share Purchase Agreement, as of
the Closing Date Sellers and Sellers’ Affiliates own any assets of whatever kind
and nature, real or personal, tangible or intangible, intended to be used
exclusively in the operation or conduct of the Business, Sellers and Sellers’
Affiliates will, in consultation with Purchaser, transfer such assets, without
charge, to the Group Company or Group Companies that used such assets as of the
Effective Date. In the event that Sellers identify any such asset after the
Closing Date, Sellers will so notify Purchaser in writing, which writing shall
describe the manner and time of transfer. The Parties agree that (i) the assets
set forth on Exhibit 5.3 will be transferred in the manner and by the time
specified in Exhibit 5.3 and (ii) the Parties will bear the responsibility for,
and costs of, carving out certain systems as set forth on Exhibit 5.3. Any
material assets that are used (but not used exclusively) by the Group Companies
shall be made available to the Group Companies by Sellers and Sellers’
Affiliates on the same basis as they are currently made available. The foregoing
provisions shall apply mutatis mutandis to assets or rights held by the Group
Companies that are used by Seller or Sellers’ Affiliates. The foregoing
provisions do not apply to (i) assets or rights covered by Section 16 of the
Share Purchase Agreement, (ii) assets or rights used, held for use or intended
to be used solely in the Excluded Jurisdictions set forth in Exhibit 14.1(b) to
the Share Purchase Agreement (“Excluded Jurisdictions”) until the time of and
subject to the acquisition of the applicable Excluded Business, (iii) assets or
rights used, held for use or intended to be used in providing the services to be
provided in the Transitional Services Agreement and the “excluded services” set
forth in Exhibit 16.3 to the Share Purchase Agreement, except for the seat
licenses and servers identified on Exhibit 5.3, (iv) assets or rights provided
pursuant to the Brand License Agreement or (v) assets or rights

9



--------------------------------------------------------------------------------



 



      provided under supply or distribution agreements that are the subject of
Section 10.13.3 of the Share Purchase Agreement. Except as set forth in
Exhibit 14.1(a) of the Share Purchase Agreement, as of and following the
Effective Date the Group Companies shall have no liabilities or obligations of
any nature (whether accrued, absolute, contingent, unasserted or otherwise)
arising out of the operation or conduct of any business of Sellers or Sellers’
Affiliates other than the Business.

5.4   Agreements with Sellers’ Affiliates       Purchaser and Sellers’
Representative acknowledge that they have agreed that certain agreements will be
executed between Sellers’ Affiliates and the Group Companies as set forth in
Exhibit 5.4 and Purchaser (with respect to the Group Companies) and Sellers’
Representative (with respect to Sellers’ Affiliates) will procure that all
agreements listed in Exhibit 5.4 are executed within one month after the Closing
Date.

6.
SETTLEMENT OF INTERCOMPANY BALANCES

6.1   Conversion to Intercompany Balances       Sections 3.2, 3.3 and 3.4 of the
Share Purchase Agreement set forth certain provisions regarding the settlement
and payment of (i) claims resulting from the Cash Management, (ii) certain loans
granted to, or funds deposited with, a Group Company by a Seller or Sellers’
Affiliate, and (iii) certain loans made by a Group Company to a Seller or
Sellers’ Affiliate. The Parties have agreed to settle all outstanding balances
under these claims, loans or deposits between a Group Company on the one side
and a Seller or Sellers’ Affiliate on the other side pursuant to the following
settlement mechanism:

  6.1.1   Sellers and Sellers’ Representative shall procure, to the extent
feasible or expedient (which, e.g., is not feasible with respect to intra-group
loans between South African companies), that (i) all loans to, or deposits with,
a Group Company by a Seller or a Sellers’ Affiliate (“Shareholder Loans”), and
(ii) all loans to, or deposits with, a Seller or Sellers’ Affiliate by a Group
Company (“Subsidiary Loans”), will be converted into an intercompany balance
between Sellers’ Representative and the respective Group Company to be booked to
the respective existing intercompany account (together with any existing
intercompany balances between Sellers’ Representative and a Group Company, any
remaining Shareholder Loans made by Sellers’ Representative and any remaining
Subsidiary Loan made to Sellers’ Representative, the “Merck Intercompany
Balances”).     6.1.2   Any Shareholder Loan made by a Sellers’ Affiliate other
than Sellers’ Representative that remains outstanding on Closing shall be
referred to as a

10



--------------------------------------------------------------------------------



 



      “Merck Affiliate Loan”, and any Subsidiary Loan made to a Sellers’
Affiliate other than Sellers’ Representative that remains outstanding on
Closing, if any, shall be referred to as a “Merck Affiliate Obligation”, and
together with the Merck Affiliate Loans, the “Affiliate Intercompany Balances”).
    6.1.3   All Shareholder Loans to, and all Subsidiary Loans by, any of EMD
Inc., Dey Inc., Dey L.P., Dey L.P. Inc. and Genpharm LP, U.S.A. shall be
referred to as “Merck US Intercompany Balance” and “US Affiliate Intercompany
Balances”, as applicable, and all other Shareholder Loans and Subsidiary Loans
shall be referred to as “Merck Non-US Intercompany Balance” and “Non-US
Affiliate Intercompany Balances”.

6.2   Settlement between Sellers’ Representative and Purchaser

  6.2.1   Merck Intercompany Balances. All US Merck Intercompany Balances
outstanding on the Closing Date will be settled directly between Purchaser and
Sellers’ Representative and all Non-US Merck Intercompany Balances outstanding
on the Closing Date will be settled directly between Mylan Luxembourg 2 and
Sellers’ Representative as follows:

  (a)   With respect to any Merck Intercompany Balance in favor of Sellers’
Representative, Purchaser or Mylan Luxembourg 2, as applicable, shall pay the
respective balance on behalf of the respective Group Company; and     (b)   With
respect to any Merck Intercompany Balance in favor of a Group Company, Sellers’
Representative shall pay the respective balance to Purchaser or Mylan Luxembourg
2, as applicable, as the collection agent of the respective Group Company.

  6.2.2   Affiliate Intercompany Balances. All Affiliate US Intercompany
Balances on the Closing Date will be settled directly between Purchaser and
Sellers’ Representative and all Affiliate Non-US Intercompany Balances
outstanding on the Closing Date will be settled directly between Mylan
Luxembourg 2 and Sellers’ Representative as follows:

  (a)   With respect to any Affiliate Intercompany Balance in favor of a
Sellers’ Affiliate, Purchaser or Mylan Luxembourg 2, as applicable, shall pay
the respective balance on behalf of the respective Group Company that owes the
Affiliate Intercompany Balance to Sellers’ Representative as collection agent on
behalf of the respective Sellers’ Affiliate; and     (b)   With respect to any
Affiliate Intercompany Balance in favor of a Group Company, Sellers’
Representative shall pay the respective balance on behalf of the respective
Sellers’ Affiliate that owes the Affiliate Intercompany Balance to Purchaser or
Mylan Luxembourg 2,

11



--------------------------------------------------------------------------------



 



      as applicable, as collection agent on behalf of the respective Group
Company.

  6.2.3   Intercompany Settlement. The settlement of the Merck Intercompany
Balances and the Affiliate Intercompany Balances pursuant to Section 6.2.1 and
6.2.2 above shall be jointly referred to as the “Intercompany Settlement”.
Sellers’ Representative will notify Purchaser, also on behalf of and as
representative of Mylan Luxembourg 2, at least one Business Day before the
Closing Date of the payments to be made by (i) Sellers’ Representative and
(ii) Purchaser and Mylan Luxembourg 2, respectively, to effect the Intercompany
Settlement.     6.2.4   Payment Agent Agreement. (i) Purchaser or Mylan
Luxembourg 2, as applicable, (ii) Sellers’ Representative and (iii) the
respective Group Companies, Sellers and Sellers’ Affiliates (to be procured by
Sellers’ Representative) shall enter into payment agent agreements to document
the payment arrangements and to grant respective payment agency and collection
agency authorities pursuant to Section 6.2.1 and 6.2.2 above in substantially
the form attached as Exhibit 6.2.4.     6.2.5   Continuance of Group Financing.
Nothing in the Share Purchase Agreement or this Amendment shall prevent Sellers,
Sellers’ Affiliates or the Group Companies from settling, or to creating in the
ordinary course of business, any new, Merck Intercompany Balances or Affiliate
Intercompany Balances. Section 15.1 of the Share Purchase Agreement remains
unaffected.

7.
CLOSING DATE, ORDER OF CLOSING ACTIONS
AND OTHER TRANSFER ACTIONS

7.1   Closing Date       The Parties hereby confirm their current firm intent to
take the Closing Actions on 2 October 2007.   7.2   Pre-Closing Actions

  7.2.1   Sellers shall cause MGG and Purchaser shall cause Mylan Canada, as
applicable, to consummate, unless otherwise agreed between the Parties, the
Genius GmbH Transfer at a time that (i) falls within the calendar day before the
Closing Date by applying Eastern Daylight Time and (ii) already falls within the
Closing Date by applying Central European (Summer) Time (e.g., at the Closing
Date at 1:00 AM CET) by (i) execution of the Genius GmbH SPA by MGG and Mylan
Canada, (ii) delivery of the Genpharm Note by MGG to Mylan Canada, and
(iii) issue and delivery of the Genius GmbH Note by Mylan Canada to MGG (the
Parties acknowledge that the Genius GmbH

12



--------------------------------------------------------------------------------



 



      Transfer shall be subject to the terms of and effected in accordance with
the conditions set forth in the Genius GmbH SPA) (these actions the “Pre-Closing
Actions”).     7.2.2   For the avoidance of doubt, the obligations of the
Parties to consummate the Closing Actions on the Closing Date shall not be
subject to the consummation of the Pre-Closing Actions before the Closing Date
but only subject to the satisfaction or waiver of the Closing Conditions.

7.3   Closing Actions

  7.3.1   On the Closing Date, the Parties shall take, or cause to be taken, the
following actions in the following order, or any other order mutually agreed
between the Parties; provided that (i) the Closing Actions pursuant to the
following sub-paragraphs (b) to (m) should be executed at the same time to the
extent practicably possible and (ii) that the individual actions with respect to
the Closing Actions under the following sub-paragraphs (b) to (m) shall be taken
simultaneously (Zug-um-Zug):

  (a)   Payments. Payment by Purchaser to Sellers of the Preliminary Purchase
Price;     (b)   Seller Certificates. Sellers shall deliver to Purchaser
executed certificates pursuant to Section 7.1.3 (a), (b) and (c) of the Share
Purchase Agreement;     (c)   Purchaser Certificates. Purchaser shall deliver to
Sellers’ Representative executed certificates pursuant to Section 7.1.2 (a) and
(b) of the Share Purchase Agreement;     (d)   Intercompany Settlement.
Purchaser, Sellers’ Representative and Mylan Luxembourg 2 shall make the
payments to effect the Intercompany Settlement;     (e)   Dura Transfer. Seller
1 shall, and shall cause Dura to, execute the Dura IP Transfer Agreement;    
(f)   EpiPen Sale. Sellers shall cause EMD Chemicals to, and Purchaser shall,
execute the EpiPen Sale Agreement;     (g)   Brand License Agreement. Sellers’
Representative and Purchaser shall enter into the Brand License Agreement in the
form as attached as Exhibit 7.3.1(g), which shall replace Exhibit 16.1.1 to the
Share Purchase Agreement;     (h)   Transitional Services Agreement. Sellers’
Representative and Purchaser shall enter into the Transitional Services
Agreement in the form attached as Exhibit 7.3.1(h), which shall replace Exhibit
8.3.14

13



--------------------------------------------------------------------------------



 



      of the Share Purchase Agreement     (i)   Alphapharm Transfer. Sellers
shall cause MGG, and Purchaser shall cause Mylan Australia, to execute the
Alphapharm Transfer Form, and Purchaser shall cause its wholly owned
(indirect) subsidiary Mylan Luxembourg 1 S.á.r.l to issue and deliver the
Alphapharm Note to Mylan Australia, and shall cause Mylan Australia to deliver
the Alphapharm Note to MGG;     (j)   Merck France Transfer. Sellers shall cause
MGG, and Purchaser shall cause Mylan France, to execute the Merck France
Transfer Order, and Purchaser shall cause Mylan France to issue and deliver the
Merck France Notes to MGG;     (k)   Dura Transfer Deed. Purchaser shall cause
Mylan Luxembourg 2 to, and Mylan Luxembourg 2 shall, and Seller 1 shall, execute
the Dura Transfer Deed in notarial form;     (l)   Genericos Transfer Deed.
Seller 3 and Purchaser shall cause the execution of the Genericos Transfer Deed
in notarial form in Spain by representatives of Seller 3 and Mylan Luxembourg 2,
respectively;     (m)   Merck Belgium Transfer Deed. Seller 3 shall, and
Purchaser shall cause Mylan Luxembourg 2 to, and Mylan Luxembourg 2 shall,
execute the Merck Belgium Transfer Deed;     (n)   EMD Transfer Deed. Seller 2
shall endorse the EMD Shares to Mylan Holding, or endorse a respective stock
transfer certificate, and deliver the certificate(s) representing the EMD Shares
to Mylan Holding;     (o)   MGG Transfer Deed. Seller 1, Purchaser and Mylan
Luxembourg 2 shall cause the execution of the MGG Transfer Deed in notarial form
in The Netherlands by representatives of Seller 1 and Mylan Luxembourg 2,
respectively; and     (p)   Resignation Letters. Sellers shall deliver
resignation letters of the Directors and Officers of the Group Companies who are
remaining Directors and Officers or Employees of Sellers or Sellers’ Affiliates.

  7.3.2   Obligations as to Actions on Closing Date. The actions set forth in
Section 7.3.1(a) to 7.3.1(p) shall replace the Closing Actions set forth in the
Share Purchase Agreement and be the Closing Actions. Sellers and Sellers’
Representative shall not be obligated to take any of the actions set forth in
Section 7.3.1(b) to 7.3.1(p) before Sellers’ Representative has received the
payment pursuant to Section 7.3.1(a). The failure (including by way of
inability) of any Party to perform any action required by it under any of
Sections 7.3.1(b) to 7.3.1(p) shall not relieve such Party or any of its
Affiliates to take any other action under Sections 7.3.1(b) to 7.3.1(p),
provided, that the

14



--------------------------------------------------------------------------------



 



      individual actions with respect to any Closing Action under the
sub-paragraphs (b) to (m) shall be taken simultaneously (Zug-um-Zug) by the
Parties to such Closing Action.     7.3.3   Waiver Rights of Purchaser.
Purchaser may determine in its sole discretion that any or all of the actions
specified in 7.3.1(i) to 7.3.1(j) shall not be taken on the Closing Date.

7.4   Closing Confirmation       After all Closing Actions have been taken,
Sellers and Purchaser shall confirm in writing that all Closing Actions have
been taken and that the Closing has occurred. This confirmation shall be
substantially in the form attached as Exhibit 7.4 instead of the form attached
as Exhibit 8.4 to the Share Purchase Agreement.   7.5   Director Resignations  
    If any Director and/or Officer of a Group Company who (i) remains an
Employee of Sellers or Sellers’ Affiliate and (ii) has taken all steps to resign
as a Director and/or Officer and has notified the Group Company of the
resignation and accordingly resigns on or before the Closing Date has not been
properly discharged by the respective Group Company even though such concept is
acknowledged under applicable law, Purchaser shall procure that such discharge
is granted as soon as practical feasible or legally permissible (e.g., on the
date of the next meeting of shareholders). To the extent the resignations of any
such Directors and/or Officers require the filing of the resignation and/or
additional documents with a local register, Purchaser shall procure that such
filing requirements are met.   7.6   Prasfarma       Sellers, Sellers’
Representative and Purchaser shall cooperate in good faith to identify and
implement a transitional solution in connection with the provision of
transitional SAP services to Prasfarma Oncologicos SL (the “Transitional
Prasfarma Solution”) (it being understood that the ultimate decision regarding
the scope and provider of such solution shall be made by mutual agreement of
Sellers’ Representative and Purchaser, and that the Parties will work together
to achieve as economical a solution as possible). Sellers shall bear all
out-of-pocket costs and expenses incurred in connection with the Transitional
Prasfarma Solution by Sellers, Sellers’ Representative and Purchaser (including
reasonable out-of-pocket expenses for counsel), whether incurred prior to or
after the Effective Date, until such time as such costs and expenses in the
aggregate are equal to EUR 600,000 (the “Prasfarma Expense Cap”), after which
Purchaser shall bear all such costs and expenses (whether incurred by Sellers,
Sellers’ Representative or Purchaser). Each party shall maintain reasonably
detailed documentation of all such costs and expenses incurred by it and shall
provide such documentation to the other party upon request. Any costs and
expenses incurred by either party in connection with the Transitional Prasfarma
Solution that are subject to reimbursement by the other party

15



--------------------------------------------------------------------------------



 



    pursuant to this Section 7.6 shall be reimbursed promptly by the other party
following presentation of reasonable documentation of such costs and expenses by
the party seeking reimbursement.

8.
PURCHASE PRICE AND EFFECTIVE DATE

8.1   No Effect on Purchase Price

  8.1.1   Effective Date Financial Statements. Any effects in connection with
any New Transfer on the Effective Date Financial Statements shall be disregarded
for purposes of calculating the Purchase Price under the Share Purchase
Agreement, in particular if any of the New Transfers occurred, or any actions in
connection with the New Transfers were taken, on or before the Effective Date.
The Purchase Price shall be calculated as if none of the New Transfers has
occurred, or no action in connection with the New Transfer was taken, on or
before the Effective Date.     8.1.2   Promissory Notes. The amount and value of
the Genius GmbH Note, the Genpharm Note, the Alphapharm Note and the Merck
France Note shall be solely determined by Purchaser but may not contravene, or
conflict with, the Purchase Price allocation under the Share Purchase Agreement,
in particular as set forth in Exhibit 4.1.4 to the Share Purchase Agreement.    
8.1.3   Purchase Price Allocation. The Purchase Price agreed between the Parties
under the Share Purchase Agreement for the sale of the Companies and the
Transfer of the Trademarks EpiPen, Duranifin and Enadura, including the Purchase
Price allocation under the Share Purchase Agreement, in particular as set forth
in Exhibit 4.1.4 to the Share Purchase Agreement, shall remain unaffected by the
New Transfers and in particular (i) the consideration paid for the Genius GmbH
Transfer, the Alphapharm Transfer and the Merck France Transfer, and (ii) the
amount and value of the Genius GmbH Note, the Genpharm Note, the Alphapharm Note
and the Merck France Note, which are not part of the agreement between Sellers
and Purchaser with respect to the Purchase Price and the allocation of the
Purchase Price under Exhibit 4.1.4 to the Share Purchase Agreement. The
adjustment of the Purchase Price allocated to the sale and transfer of the Dura
Share as a result of the execution of the Dura IP Transfer Agreement pursuant to
Section 5.2 remains unaffected.

8.2   Effective Date

  8.2.1   Clarification as to Section 8.1.1. The Parties hereby clarify that the
“Effective Date” as defined in the Share Purchase Agreement shall, in case
Section 8.1.1 (a) of the Share Purchase Agreement is applicable and the Closing
Date determined by application of Section 8.1.1 (a) of the Share Purchase
Agreement is not a Business Day, be nonetheless the last calendar day of the

16



--------------------------------------------------------------------------------



 



      applicable month, i.e., in such case only the Closing Date but not the
Effective Date following shall be the next Business Day following the day
determined by application of Section 8.1.1 (a) of the Share Purchase Agreement.
    8.2.2   Clarification of Section 4.1. The Parties hereby clarify that the
reference to “with economic effect as of the Effective Date” contained in
Section 3.1.1 of the Share Purchase Agreement shall only mean that the Purchase
Price is determined on such date in accordance with Sections 4 and 5 of the
Share Purchase Agreement.

8.3   Exchange Rates       For purposes of preparing the Effective Date
Financial Statements and the Final Purchase Price Statement, any assets and
liabilities (including any adjustments thereof) denominated in a currency other
than EUR shall be converted into EUR on the basis of the exchange rate as of the
Effective Date as used for the quarterly financial statements of Merck KGaA.

9.
INDEMNIFICATION AND COSTS

9.1   Indemnification

  9.1.1   Tax Indemnification. Purchaser shall fully indemnify and hold harmless
(freistellen) Sellers and Sellers’ Affiliates for any incremental income,
withholding, sales, transfer or other Tax liability of Sellers or Sellers’
Affiliates in connection with any New Transfer to the extent any such New
Transfer increases the Tax liability of Sellers or Sellers’ Affiliates above the
amount of Taxes to be borne by Sellers or Sellers’ Affiliates in connection with
the sales and transfers set forth in Section 3.1 of the Share Purchase
Agreement.     9.1.2   No Indemnification by Sellers. Sellers and Sellers’
Representative shall not be liable for, and shall not have to indemnify and hold
harmless Purchaser or any Group Company for, and Section 12 of the Share
Purchase Agreement shall not apply to, any incremental Taxes for any
Pre-Effective Date Period resulting from any New Transfer in accordance with
this Amendment.     9.1.3   No Responsibility of Sellers. Any actions, results,
effects and transactions contemplated by, or taken in connection with, this
Amendment, in particular the New Transfers, in amendment of the transaction
structure under Section 3.1 of the Share Purchase Agreement shall be entirely
and exclusively Purchasers’ responsibility and risk. Sellers, Sellers’
Representatives, Sellers’ Affiliates and the Group Companies do not make any
representations and warranties in connection with any actions, results, effects
and transactions contemplated by, or taken in connection with, this Amendment or
any other

17



--------------------------------------------------------------------------------



 



      plans, discussions or considerations of Purchaser to amend the transaction
structure, and shall not be liable for any Taxes, costs, losses, expenses and
other disadvantages of Purchaser or the failure to achieve any results or
effects desired by Purchaser. Any actions and transactions that were not part of
Section 3.1 of the Share Purchase Agreement, in particular any New Transfer, and
any situation, results or effects resulting therefrom, shall be disregarded for
purposes of Section 9 of the Share Purchase Agreement.     9.1.4   Costs (other
than Taxes). All incremental costs and expenses (including court and filing fees
or similar charges and reasonable out of pocket expenses for counsel) (other
than Taxes) incurred by Sellers or Sellers’ Affiliates in connection with the
implementation of any New Transfers or the implementation of any other actions
and changes contemplated by this Amendment, or any other changes or alternatives
to the transaction structure considered by Purchaser and proposed in writing
(including by way of e-mail) prior to the Closing Date to Seller or Sellers’
Affiliate, shall be borne by Purchaser and reimbursed to Sellers or Sellers’
Affiliates upon demand. The notarial fees for the notarization of this Amendment
and all transfer deeds and other deeds hereunder as well as any costs, fees and
expenses relating to any regulatory or administrative filings in connection with
the New Transfers shall be borne by Purchaser.     9.1.5   No Closing. In the
event that Purchaser or any Affiliate of Purchaser shall not have performed any
Closing Actions required to be performed by it on the Closing Date unless
(i) Purchaser was not required to perform such Closing Action pursuant to
Section 7.1.3 of the Share Purchase Agreement or (ii) Purchaser or its
Affiliates were not required to take the steps required by them under the
respective missing Closing Action because Sellers or Sellers Affiliate failed to
take the steps required by them under the same Closing Action, and as
consequence thereof Closing has not occurred prior to the expiry of 270 days
after the Signing Date (the “Outside Date”), then Purchaser shall further fully
indemnify and hold harmless (freistellen) Sellers, Sellers’ Affiliates and the
Group Companies, as well as Allgemeine Beteiligungsgesellschaft Genius
Deutschland GmbH, for any Taxes, costs, losses, expenses and other quantifiable
disadvantages resulting from any New Transfer on, before or after the Closing
Date, including any actions, events or circumstances in connection with the
unwinding of any New Transfer within one month after the earlier of (A) the date
on which either Purchaser shall notify Sellers’ Representative, or Sellers’
Representative shall notify Purchaser, respectively, in writing of its intention
not to consummate the Closing and (B) the Outside Date. The unwinding of any New
Transfers shall be done in a manner and at a time to be determined at Sellers’
and Sellers’ Representatives sole discretion. Sellers and Sellers’ Affiliates
shall be under a general obligation in accordance with Section 254 of the German
Civil Code (BGB) and shall use their best efforts to mitigate the amount of any
damages of Purchaser or its Affiliates under this indemnity.



18



--------------------------------------------------------------------------------



 



10.
MISCELLANEOUS

10.1   Notices       Section 19 of the Share Purchase Agreement shall apply
mutatis mutandis to this Amendment.   10.2   Severability       The invalidity
of any provision (or parts thereof) of this Amendment shall not affect the
validity of any other provision hereof, and the invalid provision shall be
deemed to be replaced by a valid provision coming closest in its commercial
effect to the invalid provision. The foregoing shall also apply to unenforceable
provisions and to matters as to which this Amendment is silent. If a provision
of this Amendment should be held invalid by a competent court or an arbitration
tribunal because of the scope of its coverage (such as territory, subject
matter, time, period or amount), such provision shall not be deemed to be
completely invalid but shall be deemed to be valid with the permissible scope
that is nearest to the originally agreed-upon scope.   10.3   Exhibits       All
Exhibits to this Amendment constitute a part of this Amendment. In the event of
a conflict between any Exhibit and the provisions of this Amendment, the
provisions of this Amendment shall prevail.   10.4   Amendments       Any
amendments to this Amendment (including amendments to this clause) shall be
valid only if made in writing, unless another form is required by mandatory law.
  10.5   Governing Law       This Amendment shall be governed by, and be
construed in accordance with, the laws of the Federal Republic of Germany,
without regard to principles of conflicts of laws.   10.6   Arbitration      
Section 21.7 of the Share Purchase Agreement shall apply mutatis mutandis to any
dispute, controversy or claim arising out of or in connection with this
Amendment, including any question regarding its existence, validity, or
termination

19